                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

CHERYL J. THOMAS                                                          PLAINTIFF

V.                                                       NO. 3:19-CV-222-KHJ-FKB

ALLSTATE INSURANCE COMPANY;                                           DEFENDANTS
MIRTALA MOORE; JOHN DOE ENTITIES 1-5;
and JOHN DOE PERSONS 1-5

                                         ORDER

      Before the Court are various motions in limine filed by the Parties. For the

reasons below, the Court finds the following:

      1.     Defendant Mirtala Moore’s Motion in Limine to Exclude Reference to

             Allstate [52] is granted;

      2.     Moore’s Motions in Limine to Exclude Plaintiff from Seeking Damages

             for Medical Treatment Not Related to the Accident [53] is denied;

      3.     Defendant Allstate’s Motion in Limine [54] is granted; and

      4.     Plaintiff Cheryl J. Thomas’ Motion in Limine [55] is granted in part

             and denied in part.

I.    Background

      In March 2016, Thomas was backing out of a parking spot in the Big Lots

parking lot in Clinton, Mississippi. [1-2], ¶ 6. At the same time, Moore backed out of

her spot and collided with Thomas’ vehicle. Id., ¶ 7. Thomas alleges Moore’s

negligence caused this accident. Id., ¶¶ 6-7.
      Moore’s liability insurer, State Farm Insurance Company, tendered Thomas

$25,000 for the accident — the policy limit. Id., ¶ 8. Thomas contends her damages

exceed this amount, and therefore, Moore was an underinsured driver. Id., ¶ 7-8.

Allstate insures Thomas for uninsured/underinsured motorist coverage for bodily

injury. Id., ¶ 9. Allstate agrees Thomas’ policy covers any judgment Moore’s policy

does not cover, not to exceed Thomas’ policy limit. [52] at 1.

      Trial is set for August 2021. Text-Only Order dated December 30, 2020.

Parties have brought various motions in limine seeking exclusion of certain

evidence and information at trial.

II.   Standard

      The purpose of a motion in limine is to preclude opposing counsel from

“mentioning the existence of, alluding to, or offering evidence on matters so highly

prejudicial to the moving party that a timely motion to strike or an instruction by

the court to the jury to disregard the offending matter cannot overcome its

prejudicial influence on the jurors’ minds.” Parker v. Tyson Foods, Inc., 499 F. Supp.

3d 297, 299 (S.D. Miss. 2020) (quoting O’Rear v. Fruehauf Corp., 554 F.2d 1304,

1306 n.1 (5th Cir. 1977)). Though the granting of a motion in limine “does not

preclude the party sponsoring the evidence from revisiting the issue at trial,” the

issue must be raised “outside the jury’s presence.” Id. (quoting United States v.

Beasley, No. 3:20-CR-36-DPJ-LRA, 2020 WL 6438255, at *1 (S.D. Miss. Nov. 2,

2020)).




                                           2
III.     Defendant Moore’s Motions

         A.      Motion in Limine to Exclude Reference to Allstate [52]

         Moore asks the Court to exclude all references to Allstate as a party from

“any statement, evidence, or remark before the venire or jury.” [52] at 1. Moore

argues that such references have no relevance to the issues the jury must decide

and that any probative value is outweighed by unfair prejudice and the risk of

confusing the jury. Id. at 3. In support, Moore cites Heflin v. Merrill, 154 So. 3d 857

(Miss. 2014).

         In Heflin, the Mississippi Supreme Court affirmed the trial court’s exclusion

of an insurer’s role in an underinsured motorist trial because it was irrelevant

under Mississippi Rule of Evidence1 402, unfairly prejudicial under Rule 403, and

improper insurance evidence under Rule 411. Id. at 860-63. The Heflin court held

the insurer’s role “would have been no help in deciding the issues before the jury”

and “would have risked a mistrial by allowing the plaintiff to use insurance to prove

the defendant’s negligence.” Id. at 861. The court held that allowing the jury to hear

“that a party provides underinsured motorist coverage on the plaintiff’s car actually

‘increase[s] the risk of jury confusion[,] because the jury would first be told that the

defendant is an insurer, but would then be advised that this is irrelevant and

should play no role in their evaluation.’” Id. at 862 (quoting Bardis v. First Trenton

Ins. Co., 971 A. 2d 1062, 1069 (N.J. 2009)). The Mississippi Supreme Court added

that allowing the insurer’s role to be known would undermine M.R.E. 411 as “a


1   The relevant Mississippi rules are identical to their federal counterparts.


                                                 3
backdoor attempt to use insurance to inflate the jury’s verdict” rather than decide

the damages issue. Id.

       Thomas responds that she should be able to identify Allstate as a party

because “[a] party is a party; and a party should be able to be identified in front of

the jury so that the jury can adequately assess their credibility and make a fair

determination of the issues involved in the case.” [57] at 1. Thomas tries to

distinguish Heflin by pointing out that the insurer there stipulated to liability and

Allstate has not. Id. at 2. Thomas also argues that Allstate’s position on liability

conflicts with Moore’s position because Moore has admitted liability. Id. Unlike

Moore, then, Thomas asserts this case presents two issues—Moore’s liability and

the amount of Thomas’ damages—where in Heflin, only the amount of damages was

in dispute. Id. at 1-2.

       Federal Rule of Evidence 411, however, specifically excludes evidence

showing that a party is insured or not insured to establish liability. Further,

whether Thomas’ damages are covered by her underinsured motorist insurance does

not make Moore’s alleged negligence more or less likely, nor does it have any

probative value as to the amount of damages. Allstate’s role therefore is not

relevant under Federal Rule of Evidence 401. Finally, the Court agrees with the

Mississippi Supreme Court in Heflin that any relevance Allstate’s role may have is

outweighed by the risk of confusion for the jury and will unfairly prejudice Moore.

154 So. 3d at 863.




                                           4
       Thomas points to the Court’s previous decision in Brignac v. State Farm

Mutual Automobile Insurance Company, No. 1:13-CV-437-HSO-RHW (S.D. Miss.

Mar. 19, 2015). But in that case, the Court distinguished Heflin because the only

defendant was insurer State Farm, and the jury would be confused with no named

defendant. Id. at 4. Here, as in Heflin, both the alleged tortfeasor—Moore—and the

insurer—Allstate—are named as defendants. Excluding reference to Allstate does

not force Thomas to fight an “invisible” defendant, [57] at 3, but focuses the fight on

the actual issues—Moore’s liability and Thomas’ damages. And because the Court

already found that Allstate’s coverage of Thomas’ claim is irrelevant to the Moore’s

negligence and the amount of damages, Allstate’s role here is not so central that it

would confuse the jury if its presence as a party is not known to the jury. See id.

       The Court therefore grants Moore’s Motion in Limine to Exclude Reference to

Allstate [52].

       B.        Motion in Limine to Exclude Plaintiff from Seeking Damages for
                 Medical Treatment Not Related to the Accident [53]

       Moore argues the Court should limit Thomas’ damages to those related to a

left shoulder injury because Thomas stated in her deposition that she injured only

her shoulder in the accident. [53] at 1-3. Thomas responds that she testified only to

her opinion based on the pain she felt but that her experts attribute this pain to a

neck injury. [58] at 1-2. She supports this contention by her physician’s notes from




                                            5
December 2016, which purportedly2 state that the shoulder pain comes from a neck

injury. Id. at 2.

       The Court does not find that exclusion of evidence of other related injuries –

such as a potential neck injury that could cause shoulder pain – is warranted at this

point. Though Thomas’ testimony may undercut her legal position on her damages,

she will be allowed to present other relevant evidence to establish her damages. The

Court denies Moore’s Motion in Limine to Exclude Plaintiff from Seeking Damages

for Medical Treatment Not Related to the Accident [53].

IV.    Allstate’s Motion in Limine [54]

       Allstate seeks to exclude multiple pieces of evidence, which the Court

addresses in turn.3

       A.     Allstate’s Role in this Action

       Allstate reiterates Moore’s arguments about the exclusion of any reference to

Allstate’s role in this litigation. [54] at 1-3. As explained above, see supra Section

III.A, the Court finds the Parties should not reference Allstate’s role as Thomas’

underinsured motorist insurer in front of the jury and grants Allstate’s motion on

this topic.




2Thomas does not provide the Court with a copy of these notes as an exhibit.
3Allstate moves to join Moore’s motions. [54] at 3. Because the Court has ruled on these
motions, it will not separately address Allstate’s joinder but will apply those rulings equally
to Allstate.


                                               6
         B.     Offers of Settlement and Filing this Motion

         Allstate argues that the Court should exclude Thomas from disclosing any

offers of settlement or compromise at trial or from disclosing the fact that Allstate

filed its Motion in Limine. [54] at 3. Thomas agrees to these exclusions, [59] at 3,

and the Court grants Allstate’s motion on these topics.

V.       Plaintiff Thomas’ Motion in Limine [55]

         Thomas asks the Court to exclude certain topics. The Court addresses each

argument below.

         A.     Taxation

         Thomas asks the Court to exclude any reference to whether any recovery

would be taxable. [55] at 1. Moore does not oppose this request.4 [59] at 1. The Court

therefore grants the motion on this topic.

         B.     Date Thomas Retained Counsel

         Thomas requests that the Court preclude Defendants from referencing the

date she retained an attorney and any inferences that may be drawn from this date.

[55] at 1. Moore agrees not to reference this date and will not make inferences solely

based on this date. [59] at 1. The Court grants the motion on this topic.

         C.     Thomas’ Attorney’s Advertisements

         Thomas asks the Court to preclude Defendants from arguing her claims have

less merit because her attorney’s firm advertisements. [55] at 1-2. Moore does not

object, [59] at 3, and the Court grants the motion on this topic.


4   Allstate filed no response to Thomas’ Motion in Limine [55].


                                                7
      D.     Thomas’ Criminal Activity

      Thomas generally argues that the Court exclude any evidence she has been

accused or convicted of any criminal activity. [55] at 2. Moore does not object to this

request, except that the Court should allow evidence if it falls under Federal Rule of

Evidence 609. [59] at 3. Because Thomas does not argue that Rule 609 cannot apply,

the Court will grant in part and deny in part this request. The Court will exclude

this evidence unless it falls within Rule 609.

      E.     Thomas’ Unrelated Litigation

      Thomas asks the Court to exclude any mention of her unrelated prior or

subsequent claims, suits, or settlements. [55] at 2. She does not identify any

specific, unrelated litigation in which she is involved. Moore requests that the

motion be denied without prejudice for lack of specificity, and the Court agrees. See

Dey v. State Farm Mut. Ins. Co., No. 1:12-CV-332-HSO-RHW, 2014 WL 11906645,

at *3 (S.D. Miss. Jan. 2014) (denying without prejudice a request to exclude prior or

subsequent claims or settlements for lack of specificity). The Court therefore denies

without prejudice the motion on this topic.

      F.     Thomas’ Other Accidents and Injuries

      Thomas requests that the Court exclude mention of her previous accidents or

injuries. She points to a wreck involving a drunk driver and a fall on an escalator,

both of which occurred 20 years ago. [55] at 2. Moore agrees on the drunk driver

incident but disagrees on escalator accident because her injuries in that accident

were “very similar” to the ones here. [56] at 3-4. The Court does not have enough



                                           8
information to determine whether the fall down the escalator or any unspecified

accidents are relevant or not. The Court therefore grants the motion on the drunk

driver accident but denies it without prejudice as to any other accidents or injuries.

       G.     Thomas’ Unrelated Medical or Health Conditions

       Thomas asks the Court to exclude any of her unrelated medical conditions,

including a previous stroke occurring eight years ago. [55] at 2. Moore agrees to the

exclusion of the stroke, but not to any unspecified medical conditions. [56] at 4.

Because the Court cannot determine the relevance of unspecified evidence, it grants

the motion as to the stroke but denies it without prejudice as to all other medical

conditions.

       H.     Thomas’ Motion in Limine on Any Court Ruling

       Thomas asks the Court to preclude the Defendants from referencing her

motion and any Court ruling in front of the jury. [55] at 2. Moore does not object to

this request but asks that it be applied equally to all parties and all motions in

limine. [56] at 4. The Court grants the motion.

       I.     Documents Not Produced During Discovery

       Thomas requests that the Court exclude all documents not produced during

discovery.5 [55] at 2. Moore agrees the Court should exclude all documents not

produced during discovery should be excluded unless used for impeachment




5Thomas cites only Mississippi state court cases and state court rules, which are not
binding on this Court.


                                             9
purposes. [56] at 4. The Court grants the motion. The Court excludes all documents

not produced during discovery except for impeachment purposes.

      J.     Thomas’ Insurance

      Thomas asks the Court to exclude “[t]he ownership of liability insurance

coverage, health insurance coverage, or any assignment of benefits by Plaintiff, as

such mention violates the collateral source rule and Federal Rules of Evidence 403

and 411.”6 [55] at 3. Moore agrees, but asks to reserve the right to cross-examine

Thomas if she opens the door to this evidence. [56] at 4-5. The Court grants the

motion. But if Thomas opens the door to this evidence, Defendants may cross-

examine her.

      K.     Thomas’ Application for Social Security Disability Benefits

      Thomas asks the Court to exclude any evidence of her application for and

denial of social security disability benefits, arguing this evidence is not relevant.

[55] at 3. Moore argues this evidence is relevant because Thomas filed the

application before the accident and because Thomas states, “she was in such a poor

physical state that she needed to apply for social security disability due to

‘fibromyalgia,’ and ‘arthritis.’” [56] at 5. This evidence, Moore contends, undermines

Thomas’ claim for damages. Id. The Court agrees this evidence is relevant to

damages as it goes to Thomas’ physical well-being before the accident and denies

the motion on this topic.



6This request would seem to exclude mention of Allstate and conflicts with Thomas’
opposition of Defendants’ motions.


                                           10
      L.     Thomas’ Handicap Tag

      Thomas requests that the Court exclude mention of her handicap tag on her

vehicle along with evidence of any disability she may have had before her to

accident. [55] at 3. Moore agrees to not mention the handicap tag but argues the

Court should allow evidence of her disability. [56] at 5-6. The Court grants the

motion as to the handicap tag but will allow evidence of Thomas’ disability as it

relates to damages.

      M.     Thomas’ Opinion on her Injury

      Thomas asks the Court to exclude her deposition testimony as improper lay

opinion testimony where she testified her injuries in the accident were limited to

her left shoulder. [55] at 3-4. Moore responds that Thomas’ argument, “taken to its

logical conclusion,” would mean Thomas could not testify about her own injuries.

[56] at 6. The Court does not believe Thomas is seeking to exclude her own

testimony as to her injuries, but the specific statements she made in her deposition.

Rather than seeking to exclude her own lay testimony, Thomas wants the Court to

preclude Defendants from impeaching her with these statements. The Court will

not do so. These statements are admissible as prior statements under Federal Rule

of Evidence 613 and as an opposing party statements under Rule 801(d)(2). The

Court denies motion as to Thomas’ deposition testimony.

      N.     Thomas’ Attorney’s Referral to Visions Physical Therapy

      Thomas asks the Court to exclude all references to the fact that her attorney

referred her to a physician at Visions Physical Therapy by her attorney. [55] at 4.



                                         11
She contends this “calls for privileged communication between attorney and client,”

is not relevant under Federal Rule of Evidence 402, confuses the issues, and is

more prejudicial than probative under Rule 403. Id. Moore argues that this evidence

is relevant as Thomas disclosed during her deposition that Visions Physical

Therapy was “under contract” with her attorney’s firm and would “not bill until

after the settlement.” [56-1] at 57:9-20. The Court agrees that evidence that her

physician may have had a financial interest in this lawsuit and any potential

settlement is relevant to how he may have treated any injuries she sustained.

Thomas has not explained how this evidence would confuse the issues or unfairly

prejudice her. And even if it “calls for privileged communication,” Thomas waived

this privilege by disclosing it during the deposition. See Nguyen v. Excel Corp., 197

F.3d 200, 206 (5th Cir. 1999) (“A client waives the attorney-client privilege . . . by

failing to assert it when confidential information is sought in legal proceedings.”);

Ferko v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 218 F.R.D. 125, 134 (E.D. Tex.

2003) (citing In re Auclair, 961 F.2d 65, 69 5th Cir. 1992) (“Disclosure of attorney-

client communications to a third party who lacks a common interest waives the

attorney-client privilege.”). Finding this evidence relevant and not privileged, the

Court denies Thomas’ motion.

VI.   Conclusion

      The Court has considered all the arguments set forth by the Parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court GRANTS Moore’s Motion in Limine to



                                           12
Exclude Reference to Allstate [52]. All mention of Allstate as a party and its role

here will be excluded from reference before the venire and jury.

      The Court further DENIES Moore’s Motion in Limine to Exclude Plaintiff

from Seeking Damages for Medical Treatment Not Related to the Accident [53].

      The Court further GRANTS Allstate’s Motion in Limine [54]. All reference to

Allstate’s role in the litigation, any offers of settlement, and any reference to

Allstate’s Motion in Limine [54] are excluded from trial.

      The Court further GRANTS IN PART and DENIES IN PART Thomas’

Motion in Limine [55]. The following evidence is excluded: (1) any taxes that any

recovery may or may not be subject to; (2) the date Thomas retained counsel;

(3) Thomas’ attorney’s advertising; (4) Thomas’ criminal activity not admissible

under Federal Rule of Evidence 609; (5) references to Thomas’ injuries from an

accident involving a drunk driver over 20 years ago; (6) references to Thomas’

stroke occurring over eight years ago; (7) all mention of any motion in limine and

ruling thereon filed in this action; (8) all documents not produced during discovery,

except for those used solely for impeachment purposes; (9) all reference to Thomas’

liability insurance coverage, health insurance coverage, or any assignment of

benefits, unless Thomas may open the door to cross-examination; and (10) the

handicap tag on Thomas’ vehicle at the time of the accident.

      SO ORDERED this the 8th day of July, 2021.


                                                 /s Kristi H. Johnson
                                                UNITED STATES DISTRICT JUDGE



                                           13
